 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5515
 4   F: (818) 600-5415
     david@pricelawgroup.com
 5

 6   Haytham Faraj , CA #291416
     Admitted pro hac vice
 7   LAW OFFICES OF HAYTHAM FARAJ
 8   1935 W Belmont Ave.
     Chicago, IL 60657
 9   T: (312) 635-0800
     F: (202) 280-1039
10
     haytham@farajlaw.com
11
     Attorneys for Plaintiff
12
                            IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14

15
      Mussalina Muhaymin as Personal           Case No.: CV-17-04565-PHX-SMB
16    Representative of the Estate of
      Muhammad Abdul Muhaymin Jr.,             PLAINTIFF’S OBJECTION TO
17                                             DEFENDANTS’ NOTICE OF
18             Plaintiff,                      VIOLATIONS OF ARIZ. R. PROF.
                                               COND. E.R. 4.2 & 3.6, AND LOCAL
19    v.                                       RULE OF CIVIL PROCEDURE 83.8
20
      City of Phoenix, an Arizona Municipal    AND
21    Corporation, et al.,
                                               PLAINTIFF’S OPPOSITION TO
22             Defendants.                     DEFENDANTS’ MOTION FOR
23                                             SANCTIONS

24

25

26
27

28
 1           Plaintiff, Mussalina Muhaymin as Personal Representative of the Estate of
 2   Muhammad Abdul Muhaymin, Jr. (“Plaintiff”), hereby raises objection to Defendants
 3
     City of Phoenix, Antonio Tarango, Oswald Grenier, Kevin McGowan, Jason Hobel,
 4
     Ronaldo Canilao, David Head, Susan Heimbigner, James Clark, Dennis Leroux, Ryan
 5

 6   Nielsen and Steven Wong’s (“Defendants”) Notice of Violations of Ariz. R. Prof. Cond.
 7   E.R. 4.2 & 3.6, and Local Rule of Civil Procedure 83.8, and submits her Opposition to
 8
     Defendants’ Motion for Sanctions [doc. 330] (“Motion”).
 9
        I.    INTRODUCTION
10

11           In its third attempt at bullying Plaintiff into not exercising her free speech rights,

12   Defendants once again ask the Court to impose draconian sanctions for nonexistent
13
     violations of the Court’s protective order. This time, Defendants go one step further,
14
     seeking dismissal of Plaintiff’s claims in whole, or, in the alternative, entry of a “gag
15

16   order,” because Plaintiff dared to petition her local government for change, a right

17   expressly protected by both the United States and Arizona Constitutions.
18
             Defendants’ illicit use of taxpayer dollars in an effort to silence political opponents
19
     has approached the level of unbelievable. Not only do Defendants falsely accuse Plaintiff
20

21   of disclosing confidential information, but they also purposefully mischaracterize

22   statements made by Plaintiff’s counsel, taking the same out of context, and fail to address
23
     official comments to the Arizona Rules of Professional Conduct, directly on point, which
24
     are adverse to Defendants’ position.
25

26
27

28

                                                    1
 1           Defendants are not entitled to sanctions as a result of Plaintiff’s decision to exercise
 2   her constitutionally protected rights of free speech and petition. For these reasons,
 3
     described below, Plaintiff respectfully requests that the Court deny Defendant’s Motion.
 4
       II.    OBJECTION TO IMPROPER NOTICE
 5

 6           Defendants’ insistence on reraising previously adjudicated issues is improper.

 7   Defendants’ Motion represents the second time that Defendants have referenced social
 8
     media posts from a year ago in an effort to relitigate this Court’s denial of Defendants’
 9
     original meritless motion for sanctions. See doc. 179 (Defendants’ motion for protective
10

11   order regarding “public postings”); doc. 188 (Order denying same); doc. 234, pgs. 3-4

12   (Defendants’ second motion for sanctions); doc. 271 (Order denying same). If Defendants
13
     wish to relitigate the Court’s prior orders, they are required to comply with LRCiv 7.2(g).
14
     Defendants have failed to do so. Therefore, the inclusion of discussion (dubbed “notice”
15

16   by Defendants) regarding already litigated issues is inappropriate and should not be

17   considered by the Court.
18    III.    OPPOSITION TO DEFENDANTS’ MOTION FOR SANCTIONS
19

20           Defendants advances three lines of argument as to why this Court should issue

21   sanctions. First, Defendants argue that a letter, sent to Plaintiff’s city representatives,
22
     wherein she demanded political accountability and change regarding the unnecessary
23
     death of her brother, somehow violated the Arizona Rules of Professional Conduct. This
24

25   argument fails as a matter of constitutional law.

26           Second, Defendants contend that Plaintiff’s (and Plaintiff’s counsel’s) recent
27
     interview regarding the progress of this case was violative of this Court’s Protective Order
28

                                                     2
 1   because mention was made regarding the fact that one of the Defendant Officers received
 2   a promotion after the killing of Mr. Muhaymin. Defendants go so far as to proclaim that
 3
     this information must have come from the unnamed officer’s employment file. This is
 4
     verifiably false, as such information was already public knowledge, and, furthermore, the
 5

 6   promotion of a public official is per se “public information,” which is freely available to
 7   the Arizona public, and required to be so by statute.
 8
            Third, Defendants assert that the statements made by Plaintiff’s counsel during
 9
     media interviews were violative of the Arizona Rules of Professional Conduct. This is
10

11   also false. Plaintiff’s counsel did not discuss the specifics of the civil suit against the
12   Defendant Officers. Instead, they discussed a political call for their elected representatives
13
     or City of Phoenix officials to spearhead a reopening of the criminal investigation into the
14
     death of Plaintiff’s brother. This is political speech and is therefore protected by the First
15

16   Amendment.
17                     A. Plaintiff’s Letter, Sent To Her City Representatives, Which
18                        Called For Political Change, Was Expressly Protected By The
                          First Amendment Of The United States Constitution, And
19                        Furthermore Did Not Violate The Arizona Rules Of
                          Professional Conduct
20

21          As an initial matter, Plaintiff notes that communication between herself and her

22   government, whether through an attorney or otherwise, is expressly protected by the
23
     United States and Arizona Constitutions. See U.S. Const. amend. I (guaranteeing the right
24
     to petition the government); see also Ariz. Const. art. 2, §5(same). This alone is dispositive
25

26   of Defendants’ request that Plaintiff, a citizen of the United States, be punished or

27   otherwise sanctioned for petitioning change from her own local government.
28

                                                   3
 1          Furthermore, by the very terms and comments of the rule cited by Defendants, the
 2   letter sent to Plaintiff’s city representatives did not violate the Arizona Rules of
 3
     Professional Conduct. The governing rule states that
 4
            In representing a client, a lawyer shall not communicate about the subject of
 5
            the representation with a party the lawyer knows to be represented by another
 6          lawyer in the matter, unless the lawyer has the consent of the other lawyer or
            is authorized by law to do so.
 7
     Ariz. R. Sup. Ct. ER 4.2 (emphasis added). Interestingly, Defendants stop their analysis
 8
     of the Arizona rules here and switch to citing the ABA model rules. In so doing,
 9

10   Defendants skip the first comment to ER 4.2 which directly addresses Plaintiff’s conduct
11   here, unequivocally stating that
12
            parties to a matter may communicate directly with each other and a lawyer
13          having independent justification for communicating with the other party is
            permitted to do so. Communications authorized by the law include, for
14
            example, the right of a party to a controversy with a government agency
15          to speak with government officials about the matter.
16   Ariz. R. Sup. Ct. ER 4.2, cmnt. [1] (emphasis added).

17          Defendants’ failure to cite the above-quoted comments, and reliance instead on the
18
     ABA model rules (as opposed to the rules actually enacted in Arizona) is an obvious
19
     attempt to mislead the Court and likely in and of itself violative of the professional rules
20

21   of conduct and Counsel’s duty of candor to the court. Ariz. R. Prof’l. Cond. 3.3. As noted,

22   Plaintiff’s communication with her government is not only expressly protected by both
23
     the United States and Arizona Constitutions, but also directly provided for by the
24
     governing professional rules.
25

26
27

28

                                                  4
 1                     B. Neither Plaintiff Nor Her Counsel Disclosed Confidential
                          Information To The Media
 2

 3          None of the information discussed by Plaintiff or her counsel, either to the media

 4   or in the open letter to the City of Phoenix, is confidential, and all of the information
 5
     contained therein is public record. Defendants object primarily to discussion by Plaintiff’s
 6
     counsel of the undisputed fact that one of the Defendant Officers received a promotion
 7

 8   after Mr. Muhaymin’s death. This has been public knowledge for years.1 Furthermore,

 9   this information came from a 2019 Phoenix New Times exposé regarding overtly racist
10
     statements posted by Phoenix police on social media.2 The story clearly identifies one of
11
     the defendant officers by name and states that he is now a Sergeant.
12

13          Furthermore, employment information of Arizona’s public servants, including law

14   enforcement officers, is public record, which is presumptively available to the Arizona
15
     public. “Arizona law defines 'public record' broadly and creates a presumption requiring
16
     the disclosure of public documents.” Am. Civil Liberties Union of Ariz. v. Ariz. Dep't of
17

18   Child Safety, 377 P.3d 339, 344 (Ariz. Ct. App. 2016) (citing A.R.S. § 39). “[D]ocuments

19   having a ‘substantial nexus' with a government agency's activities qualify as public
20   records.” Am. Civil Liberties Union of Ariz., 377 P.3d at 344 (quoting Griffis v. Pinal
21
     County, 215 Ariz. 1, 4 (Ariz. 2007)). The rank of law enforcement officers certainly has a
22

23
     1
24     See Body cam video released in 2017 police killing of Muhammad Muhaymin Jr: 'Allah? He's
     not going to help you', Religion News Service (2020), https://religionnews.com/2020/08/20/body-
25   cam-video-muhammad-muhaymin-police-please-allah-help-cant-breathe-black-muslim/            (last
     visited May 4, 2021);
26   2
       Meg O'Connor, At Least Two Phoenix Cops to Be Disciplined Over Facebook Posts Phoenix
27   New Times (2019), https://www.phoenixnewtimes.com/news/phoenix-police-sergeants-officers-
     disciplined-facebook-posts-muslims-11373173 (last visited May 6, 2021).
28

                                                    5
 1   “substantial nexus” to government activities, as it dictates the relative authority of
 2   personnel on the police force, and identifies those public servants to whom the public may
 3
     go with complaints about subordinates.
 4
            This presumption of disclosure is only rebutted by statutory exception or where
 5

 6   documents are “of a purely private or personal nature” Am. Civil Liberties Union of Ariz.,
 7   377 P.3d at 344 (citing Griffis, 215 Ariz. at 4); See also Scottsdale Unified School Dist. v.
 8
     KPNX BC, 191 Ariz. 297, 299 (Ariz. 1998) (holding that a public employee’s date of birth
 9
     was purely private information, and therefore not public record). It cannot reasonably be
10

11   argued that a change in a police officer’s rank is “purely private or personal.” Officers are
12   public servants, and the responsibilities and authorities inherent in positions of different
13
     rank have nothing to do with an officer’s personal or private life.
14
            Defendants desperate attempts to muzzle Plaintiff and her Counsel are evident. As
15

16   none of the information discussed by Plaintiff or her counsel with the media is
17   confidential, Defendants’ arguments regarding sanctions for violation of the Court’s
18
     protective order fail.
19
                       C. Plaintiff’s Call For Political Action Did Not Violate The Rules
20
                          Of Professional Conduct
21
            Because it is patently obvious that (1) sanctioning Plaintiff for petitioning her local
22

23
     government would be a violation of both the United States and Arizona Constitutions, and

24   (2) no confidential information has been disclosed by Plaintiff or her counsel in the brief
25   (and expected for a case of this magnitude) media encounters that have occurred,
26
     Defendants throw one final Hail Mary, asserting that discussion by Plaintiff’s counsel
27

28

                                                   6
 1   about the failure of a criminal investigation, referencing nothing more than publicly
 2   available body camera footage, somehow prejudices the adjudication of this case. This is
 3
     ridiculous.
 4
            First, it should be noted that the vast majority of discussion during the seconds of
 5

 6   interview given by Plaintiff’s counsel was confined to the topic of Plaintiff’s ongoing
 7   political call for a reinvestigation into the death of her brother. Most of the points
 8
     discussed specifically pertained to public record facts about the circumstances
 9
     surrounding Mr. Muhaymin’s death, and how those facts (established by bodycam footage
10

11   released to the public by Defendants years ago) supported a reopening of the criminal
12   case.3 The sole mention of this case made by Plaintiff’s counsel was an aside noting the
13
     trial date, the availability of appeal, and the fact that an immense amount of time has
14
     passed since Mr. Muhaymin died.4
15

16          Second, contrary to Defendants’ mischaracterizations, nothing Plaintiff’s counsel
17   said was false. Defendants draw attention to a single sentence, taken out of context, where
18
     Plaintiff’s counsel noted that “not a single county politician or person in power has seen
19
     fit to call for an investigation.” Motion, pg. 13. What Defendants intentionally fail to note,
20

21   however, is that the entirety of the brief interview was focused on Plaintiff’s public call

22   that someone within the government structure initiate a reopening of the case. The quoted
23
     statement was made in regards to such a reinvestigation. Plaintiff’s counsel was not stating
24

25
     3
        See https://kjzz.org/content/1679631/hearing-scheduled-wrongful-death-case-against-phoenix-
26   police;         https://www.abc15.com/news/local-news/investigations/family-implores-phoenix-
27   council-to-act-in-in-custody-death-of-muhammad-muhaymin
     4
       Id.
28

                                                   7
 1   (as is obvious when actually viewing the interview footage) that an investigation never
 2   took place, and Defendants’ attempt to twist the words said in order to gain a litigation
 3
     advantage is incredibly inappropriate.
 4
            Third, Defendants escalate their mischaracterization by asserting that “Plaintiff’s
 5

 6   counsel told potential jurors that Defendant Officers murdered Mr. Muhaymin and no one
 7   is willing to hold them responsible.” Motion, pg. 13. As mentioned at the hearing on
 8
     Defendants’ Motion for Summary Judgment, this sort of editorializing is why Plaintiff
 9
     attaches entire transcripts to the record, so that the Court may view the underlying facts
10

11   for itself and discover Defendants’ falsehoods. At no point in any of the interview footage
12   the word “murder” ever used or even insinuated.
13
            Fourth, Defendants take issue with the fact that the interviews were given after the
14
     guilty verdict was announced in the trial of Derek Chauvin. This tired argument has been
15

16   trotted out by Defendants in prior filings, and it is no more appealing now than it was the
17   first two times. The fact that there exists a renewed national interest in police brutality,
18
     and the fact that Mr. Muhaymin and Mr. Floyd died in similar fashion, simply cannot be
19
     blamed on Plaintiff or her counsel. Defendants, as public servants subject to all the
20

21   scrutiny that such a position rightly brings, are not entitled to muzzle Plaintiff or to limit

22   her First Amendment right to speak out for change.
23
                       D. The Draconian Sanctions Requested By Defendants Are
24                        Unjustifiable
25          Neither Plaintiff nor her attorneys have committed a single sanctionable action
26
     in the prosecution of this case. They have not “engage[d] in abusive litigation practices”
27

28

                                                   8
 1   (Roadway v. Express, Inc. v. Piper, 447 U.S. 752, 765, 100 S. Ct. 2455 (1980)), nor have
 2   they “engaged in conduct utterly inconsistent with the orderly administration of justice”
 3
     (Wyle v. R.J. Reynolds Industries, Inc., 709 F. 2d 585, 589 (9th Cir. 1983)). The acts of
 4
     petition Plaintiff’s government and adding Plaintiff’s voice to the current political
 5

 6   movement by responding to news outlets (wherein this case was only briefly mentioned,
 7   and wherein no confidential information was discussed) certainly do not rise to the level
 8
     of atrocity contemplated by Roadway (447 U.S. at 765) and Wyle (709 F. 2d at 589).
 9
            Further, Defendants have not been prejudiced by the actions of Plaintiff or her
10

11   attorneys. Defendants make hyperbolic arguments regarding the effect of the seconds-
12   long statements made to the media discussing Plaintiff’s political call for a
13
     reinvestigation and assert that the same impairs Defendants’ ability to have a fair trial.
14
     This is ridiculous. First, simple prominence does not produce prejudice per se. Skilling
15

16   v.United States, 561 U.S. 358, 130 S. Ct. 2896, 2902, 177 L. Ed. 2d 619 (2010).
17   Defendants must make a stronger showing than conclusory speculation about what
18
     potential jurors might have heard in the news. Second, as mentioned above, to the extent
19
     that the current political climate affects the jury pool, the fault does not lie with Plaintiff.
20

21   Again, neither she nor her attorneys had anything to do with the murder of George Floyd

22   and asking this Court to dismiss Plaintiff’s suit because of outside political pressure is
23
     incredibly inappropriate.
24
            Third, Plaintiff and her attorneys were fully within their rights under
25

26   Ariz.R.Prof.Cond. 3.6(c) to give statements to the media. As this issue has been fully

27   briefed before this Court on multiple occasions, Plaintiff reincorporates her position and
28

                                                     9
 1   arguments set forth at doc.183 at pgs. 9-13 regarding the City of Phoenix’s January 2017
 2   release of body camera footage and narrative. In sum, Defendants utilized the City of
 3
     Phoenix’s position as a public entity, and the easy access to media coverage afforded by
 4
     that position, to preemptively release a narrative, replete with patent inaccuracies, in an
 5

 6   attempt to spin popular opinion before Ms. Muhaymin even had an opportunity to file
 7   suit. It is ironic that Defendants again (falsely) accuse Plaintiff of the exact same tactic.
 8
            Finally, as noted, a shift in the political winds resulting in a revived social
 9
     awareness of Mr. Muhaymin’s death is not grounds for issuance of any sanctions, much
10

11   less those requested by Defendant. That dismissing Plaintiff’s lawsuit because she
12   exercised her First Amendment right is inappropriate is self-apparent, and Defendants’
13
     insistence on continually requesting that the Court adjudicate this case outside the merits
14
     is inappropriate. Further, Defendants’ request for a “gag order” is unconstitutional on
15

16   its face. The City of Phoenix, as a public entity, is expressly requesting an order from
17   this Court quashing Plaintiff’s political speech. As described above, Plaintiff is entitled
18
     to involve herself in the current movement for political change in Phoenix, and to seek
19
     alterations to the policies established by the public police department. Defendants are
20

21   not entitled to silence Plaintiff or her attorneys in their political efforts simply because

22   she is suing the City of Phoenix for the death of her brother, caused by the very policies
23
     she seeks to see changed.
24

25

26
27

28

                                                   10
 1    IV.     CONCLUSION

 2          Defendants’ Motion represents yet another unconstitutional attempt to silence
 3
     Plaintiff in her exercise of free political speech, requesting that the Court either dismiss
 4
     Plaintiff’s claims or enter a “gag order” which would restrict her constitutional right to
 5

 6   petition her government. Defendants request this draconian remedy based on nothing

 7   more than a political letter, sent to Plaintiff’s local government representatives, and a
 8
     few seconds of interview given regarding that letter. No confidential information has
 9
     been disclosed, and no prejudice to Defendants has occurred. This Court should not
10

11   legitimize Defendants’ continued attempt at bullying Plaintiff into silence. For these

12   reasons, Plaintiff respectfully requests that the Court deny Defendants’ Motion.
13
            Respectfully submitted this 7th day of May 2021.
14

15
                                                        PRICE LAW GROUP, APC
16
                                                        By: /s/ David A. Chami
17                                                      David A. Chami, AZ #027585
18                                                      david@pricelawgroup.com
                                                        Attorneys for Plaintiff
19

20

21

22

23

24

25

26
27

28

                                                   11
 1
                                  CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on May 7, 2021, I electronically filed the foregoing with the

 4   Clerk of the Court using the ECF system, which will send notice of such filing to all
 5
     attorneys of record in this matter.
 6

 7                                                   /s/Florence Lirato

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                 1
